Name: Council Regulation (EC) No 396/97 of 20 December 1996 allocating, for 1997, catch quotas between Member States for vessels fishing in Icelandic waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  Europe;  maritime and inland waterway transport
 Date Published: nan

 No L 66/74 | EN | Official Journal of the European Communities 6 . 3 . 97 COUNCIL REGULATION (EC ) No 396/97 of 20 December 1996 allocating, for 1997, catch quotas between Member States for vessels fishing in Icelandic waters THE COUNCIL OF THE EUROPEAN UNION, Whereas additional conditions for the year-to-year management of TACs and quotas , in accordance with the provisions laid down in Article 2 of Council Regulation (EC ) No 847/96 ( 4 ), were not agreed with Iceland ; Whereas , for imperative reasons of common interest, this Regulation will apply from 1 January 1997, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1997 vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Iceland . The catch quotas shall be fished in areas of the Icelandic exclusive economic zone defined by straight lines connecting the following coordinates : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture C ), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission , Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Economic Community and the Republic of Iceland ( 2 ), and in particular Article 4 thereof, the Community and Iceland have held consultations concerning their mutual fishing rights for 1997 and the management of common living resources ; Whereas , in the course of these consultations , the delegations agreed to recommend to their respective authorities that certain catch quotas for 1997, should be fixed for the vessels of the other Party ; Whereas , in the course of these consultations , the delegations agreed to maintain the adjusted fishing area designated to Community vessels in Icelandic waters ; Whereas the necessary measures should be taken to implement, for 1997, the results of the consultations held between the delegations of the Community and Iceland; Whereas to ensure efficient management of the catch possibilities available in Icelandic waters , they should be allocated among the Member States as quotas in accordance with Article 8 of Council Regulation ( EEC ) No 3760/92 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation ( EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ); South-western area 1 . 63 °12 ' N and 23 °05 ' W through 62 °00 ' N and 26 °00 ' W 2 . 62 °58 ' N and 22 °25 ' W 3 . 63 °06 ' N and 21 °30 ' W 4 . 63 °03 ' N and 21 °00 ' W from there 180 °00 ' S. South-eastern area 1 . 63 °14 ' N and 10 °40 ' W 2 . 63 °14 ' N and 11 °23 ' W 3 . 63 °35 ' N and 12 °21 ' W 4 . 64 °00 ' N and 12 °30 ' W 5 . 63 °53 ' N and 13 °30 ' W 6 . 63 °36 ' N and 14 °30 ' W( ! ) OJ No L 389 , 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OJ No L 161 , 2 . 7 . 1993 , p. 1 . ( 3 ) OJ No L 261 , 20 . 10 . 1993 , p. 1 . ( 4 ) OJ No L 115 , 9 . 5 . 1996 , p. 3 . 6 . 3 . 97 EN No L 66/75Official Journal of the European Communities 7 . 63 °10 ' N and 17 °00 ' W from there 180 °00 ' S. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997 . Article 2 Stocks referred to in the Annex shall not be subject to the conditions stipulated in Articles 2 , 3 and 5(2 ) of Regulation ( EC ) No 847/96 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1996 . For the Council The President S. BARRETT ANNEX Allocation of Community catch quotas in Icelandic waters for 1997 (in tonnes, fresh round weight) Species ICES division Community catch quotas Quotas allocated to Member States Redfish Va 3 000 (') Germany United Kingdom Belgium France 1 690 1 160 100 50 (') Including unavoidable by-catches ( cod not allowed ).